FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 16, 2022

                                     No. 04-21-00562-CR

                                       Yuri MEDINA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR1596
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
       Appellant has filed the appellant’s brief and a motion for extension of time to file the
appellant’s brief. The motion for extension of time to file the appellant’s brief is GRANTED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court